DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 3, 15 and 17 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, wherein the periodically sending the fault indication code block to the flexible Ethernet client corresponding to the at least one physical layer entity in which the fault occurs comprises: sending an idle code block between the fault indication code blocks in adjacent periods.
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 8 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, wherein the periodically sending the fault indication code block to the flexible Ethernet client corresponding to the at least one physical layer entity in which the fault occurs comprises: sending an idle code block between the fault indication code blocks in adjacent periods.

after the predetermined fault indication code block is detected, continuously detecting the fault indication code block; and when no fault indication code block is detected, stopping sending the fault signal to the user network interface, wherein the fault indication code block comprises a control type field and a fault identification field which is used to indicate an occurrence of a fault in at least one physical layer entity.

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0177442 (published 4 Jun. 2020) [hereinafter Zhang] teaches fault information may be generated by a flexe sublayer when the sublayer detects the fault. The protocol specifies a mechanism for link fault status negotiation between the local sublayer and a client sending and processing a 64b/66-bit fault block. The fault information is continuously sent, and relatively large bandwidth is occupied. If a piece of client-service-type remote fault information is sent at intervals of a specific quantity of code blocks, occupied bandwidth can be reduced. 	b. U.S. Pre-Grant Publ'n. No. 2017/0005901 (published 5 Jan. 2017) [hereinafter Gareau] teaches a Flexible Ethernet (FlexE) client service in a network includes circuitry configured to receive a FlexE client and to monitor and update one or more Operations, Administration, and Maintenance (OAM) fields in FlexE overhead, wherein the OAM fields cover a single client path for the FlexE client. The one or more OAM fields can include a client service error monitoringfield which does not rely on packet Cyclic Redundancy Check (CRC).

Additionally, all of the further limitations in 4 – 7, 12, 14 and 18 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 15, 2022Primary Examiner, Art Unit 2471